DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 12/13/2019 and 03/08/2021 have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.
The information disclosure statement (IDS) submitted on 12/13/2019 and 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu Puyang et al (Convolutional neural network based triangular CRF for joint intent detection and slot filling, see IDS) in view of Laddha et al (Understanding Chat Messages for Sticker Recommendation in Messaging Apps, see IDS).
Regarding claim 1, Xu Puyang discloses a method comprising, by a client system:
receiving, at the client system, a user input comprising one or more words, wherein each word comprises one or more characters (figures 2, 3 and 4: a sentence comprising words is input to detect slots in a sequence labelling architecture and in a CNN based intent classifier);
inputting the one or more words to a convolutional neural network (CNN) model stored on the client system (figures 2 and 4 and section 3.5; section 2.1 confirms that the input to the CNNs are words are represented as fixed dimensional continuous vector which may be learnt in the same way as other NN parameters); 
determining, based on an analysis of the one or more word-embeddings by the CNN model, one or more tasks corresponding to the user input for execution (as seen in figures 2 and 3 this can be done using two separate CNN model, or as seen in figure 4, by a combined single CNN model; as seen in section .2.1 the input to the CNNs are words are represented as fixed dimensional continuous vectors which are learnt in the same way as other NN parameters - these are typically word embeddings); and 
providing, at the client system, an output responsive to the user input based on the execution of the one or more tasks (the aim of dialogue system is typically to carry out tasks and inform the user of the completion accordingly, the method of Xu Puyang refers to such dialogue systems, thus these features are implicit; see further 1. Introduction: Intent detection and slot filling).
Xu Puyang fails to specifically teach accessing, from a data store of the client system, a plurality of character-embeddings for a plurality of characters, respectively; and generating, based on the accessed character-embeddings, one or more word-embeddings for the one or more words, respectively, by processing the accessed character-embeddings with one or more convolutional layers and one or more gated linear units of the CNN model.
Laddha teaches accessing, from a data store of the client system, a plurality of character-embeddings for a plurality of characters, respectively (figure 2 and section 3.1: To represent a word, we use an embedding composed of 2 parts; a character based embedding aggregated from character representations, and a word level embedding to learn context representation); and 
generating, based on the accessed character-embeddings, one or more word-embeddings for the one or more words, respectively, by processing the accessed character-embeddings with one or more convolutional layers and one or more gated linear units of the CNN model (figure 2 and section 3.1: To represent a word, we use an embedding composed of 2 parts; a character based embedding aggregated from character representations, and a word level embedding to learn context representation; o capture the sequential properties of a message, we explore 2 architectures. Gated Recurrent Unit (GRU) (Chung et al. 2014) is an improved version of RNN to solve the vanishing gradient problem. We take the final step representation in the GRU to be the message embedding ei).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of accessing, from a data store of the client system, a plurality of character-embeddings for a plurality of characters, respectively; and generating, based on the accessed character-embeddings, one or more word-embeddings for the one or more words, respectively, by processing the accessed character-embeddings with one or more convolutional layers and one or more gated linear units of the CNN model from Laddha into the method as disclosed by Xu Puyang. The motivation for doing this is to improve providing recommendations for users in real time.

Regarding claim 2, the combination of Xu Puyang and Laddha disclose the method of claim 1, further comprising: parsing, by a natural-language understanding module stored on the client system, the user input into the one or more words (Xu Puyang 1. Introduction: Spoken language understanding (SLU) typically involves identifying a user’s intent and extracting relevant semantic constituents from the natural language sentence – a task often called slot filling; Section 2.2: natural language processing techniques; see further Figs. 2-4).

Regarding claim 3, the combination of Xu Puyang and Laddha disclose the method of claim 1, wherein the CNN model comprises a plurality of layers, wherein the plurality of layers comprise at least a convolutional layer (Laddha section 6.2 e.g. convolution layers), a pooling layer (Laddha section 3.1 a max pooling layer), a gated linear unit (Laddha section 3.1 Gated Recurrent Unit (GRU)), a linear layer (Laddha Fig. 3 e.g. fully connected layers is interpreted as linear layers), and a residual connection with gradient clipping (Laddha section 6.2 e.g. gradient clipping). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the CNN model comprises a plurality of layers, wherein the plurality of layers comprise at least a convolutional layer, a pooling layer, a gated linear unit, a linear layer, and a residual connection with gradient clipping from Laddha into the method as disclosed by Xu Puyang. The motivation for doing this is to improve providing recommendations for users in real time.

Regarding claim 4, the combination of Xu Puyang and Laddha disclose the method of claim 1, further comprising: determining one or more intents associated with the user input by analyzing the one or more word-embeddings based on the CNN model (Xu Puyang figures 2, 3 and 4; introduction: identifying a user’s intent and extracting relevant semantic constituents from the natural language sentence – a task often called slot filling). 

Regarding claim 5, the combination of Xu Puyang and Laddha disclose the method of claim 4, wherein determining the one or more intents comprises: generating, by the one or more convolutional layers and one or more pooling layers of the CNN model, a feature representation for the user input based on the one or more word-embeddings (Xu Puyang Figs. 2-4; Section 3.1: convolutional layers are employed for feature extraction directly from the embedded word sequence); 
calculating, by one or more linear layers of the CNN model (Xu Puyang Fig. 3. CNN based intent classifier. The top layer is the same as standard linear classifiers such as logistic regression. The feature vectors in h are summed), a plurality of probabilities corresponding to a plurality of intents based on the feature representation, wherein each probability indicates a likelihood that a corresponding intent is associated with the user input (Xu Puyang As depicted in Figure 3, the feature vectors extracted by the convolutional units at different word positions, are summed up before the intent type Z is predicted. The probability of each Z is specified according to (4)); and 
determining, based on the calculated probabilities, the one or more intents from the plurality of intents (Xu Puyang As depicted in Figure 3, the feature vectors extracted by the convolutional units at different word positions, are summed up before the intent type Z is predicted. The probability of each Z is specified according to (4)). 

Regarding claim 6, the combination of Xu Puyang and Laddha disclose the method of claim 1, further comprising: determining one or more slots associated with the user input by analyzing the one or more word-embeddings based on the CNN model (Xu Puyang 1. Introduction: Spoken language understanding (SLU) typically involves identifying a user’s intent and extracting relevant semantic constituents from the natural language sentence – a task often called slot filling; Section 3.1: convolutional layers are employed for feature extraction directly from the embedded word sequence). 

Regarding claim 7, the combination of Xu Puyang and Laddha disclose the method of claim 6, wherein determining the one or more slots comprises: calculating, by one or more linear layers of the CNN model (Xu Puyang Fig. 3. CNN based intent classifier. The top layer is the same as standard linear classifiers such as logistic regression. The feature vectors in h are summed), a plurality of probabilities corresponding to a plurality of slots based on the one or more word-embeddings, wherein each probability indicates a likelihood that a corresponding slot is associated with a respective word (Xu Puyang Introduction: Spoken language understanding (SLU) typically involves identifying a user’s intent and extracting relevant semantic constituents from the natural language sentence – a task often called slot filling; As depicted in Figure 3, the feature vectors extracted by the convolutional units at different word positions, are summed up before the intent type Z is predicted. The probability of each Z is specified according to (4)); and determining, based on the calculated probabilities, the one or more slots from the plurality of slots (Xu Puyang As depicted in Figure 3, the feature vectors extracted by the convolutional units at different word positions, are summed up before the intent type Z is predicted. The probability of each Z is specified according to (4)).  

Regarding claim 11, the combination of Xu Puyang and Laddha disclose the method of claim 1, wherein a plurality of parameters and a plurality of activations associated with the CNN model are quantized (Laddha Section 4.1. quantize the floating point representations of the weights and the activations of the NN).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a plurality of parameters and a plurality of activations associated with the CNN model are quantized from Laddha into the method as disclosed by Xu Puyang. The motivation for doing this is to provide recommendations for users in real time.

Regarding claim(s) 16-19 (drawn to a CRM):               
The rejection/proposed combination of Xu Puyang and Laddha, explained in the rejection of method claim(s) 1-4, anticipates/renders obvious the steps of the computer readable medium of claim(s) 16-19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-4 is/are equally applicable to claim(s) 16-19.

Regarding claim(s) 20 (drawn to a system):               
The rejection/proposed combination of Xu Puyang and Laddha, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the system of claim(s) 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 20.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu Puyang and Laddha as applied to claim 1 above, and further in view of Park et al (US 20180018971).
Regarding claim 8, the combination of Xu Puyang and Laddha disclose the method of claim 1, but fail to teach wherein the processing of the accessed character-embeddings with the one or more convolutional layers of the CNN model is based on one or more digital signal processing (DSP) algorithms, wherein the one or more DSP algorithms are determined based on hardware components of the client system. 
Park teaches wherein the processing of the accessed character-embeddings with the one or more convolutional layers of the CNN model is based on one or more digital signal processing (DSP) algorithms, wherein the one or more DSP algorithms are determined based on hardware components of the client system (¶55 The model that generates the vector of the unseen word may include, for example, a recurrent neural network (RNN), a convolutional neural network ( CNN); ¶118 a digital signal processor).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a plurality of parameters and a plurality of activations associated with the CNN model are quantized from Park into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve word embedding methods.

Regarding claim 9, the combination of Xu Puyang and Laddha disclose the method of claim 1, but fail to teach wherein the analysis of the one or more word-embeddings by the CNN model is based on one or more digital signal processing (DSP) algorithms, wherein the one or more DSP algorithms are determined based on hardware components of the client system. 
Park teaches wherein the processing of the accessed character-embeddings with the one or more convolutional layers of the CNN model is based on one or more digital signal processing (DSP) algorithms, wherein the one or more DSP algorithms are determined based on hardware components of the client system (¶55 The model that generates the vector of the unseen word may include, for example, a recurrent neural network (RNN), a convolutional neural network ( CNN); ¶118 a digital signal processor).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the analysis of the one or more word-embeddings by the CNN model is based on one or more digital signal processing (DSP) algorithms, wherein the one or more DSP algorithms are determined based on hardware components of the client system from Park into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve word embedding methods.

Regarding claim 10, the combination of Xu Puyang and Laddha disclose the method of claim 1, but fail to teach wherein generating the one or more word-embeddings is further based on a plurality of dictionary features. 
Park teaches wherein generating the one or more word-embeddings is further based on a plurality of dictionary features (¶73 search for the at least one labeled word corresponding to the unlabeled word on a pre-stored dictionary database; ¶102 The processor 1030 searches for at least one labeled word corresponding to the unlabeled word on the Internet or a pre-stored dictionary database. The processor 1030 embeds the unlabeled word based on the retrieved labeled word and the labeled words included in the input sentence). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein generating the one or more word-embeddings is further based on a plurality of dictionary features from Park into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve word embedding methods.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu Puyang and Laddha as applied to claim 1 above, and further in view of Xuan et al (US 20190036923).
Regarding claim 12, the combination of Xu Puyang and Laddha disclose the method of claim 1, but fail to teach: sending, to one or more remote servers, the one or more tasks for execution, wherein the output is generated by the one or more remote servers based on the execution of the one or more tasks. 
Xuan teaches sending, to one or more remote servers, the one or more tasks for execution, wherein the output is generated by the one or more remote servers based on the execution of the one or more tasks (¶15 The back-end device 109 can execute a voice service application that processes personal assistant audio instructions captured by the client device 115 and directs the audio instructions to an appropriate application service to execute a task requested in the audio instructions. The remote computing device 112 executes third-party application services, which executes tasks requested by the audio instructions). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of sending, to one or more remote servers, the one or more tasks for execution, wherein the output is generated by the one or more remote servers based on the execution of the one or more tasks from Xuan into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve methods for processing voice commands.

Regarding claim 13, the combination of Xu Puyang, Laddha and Xuan method of claim 12, further comprising: receiving, at the client system from the one or more remote servers, instructions for providing the output (Xuan ¶15 The client device 115 is a front-end device that receives an audio input of instructions from the user, such as a smart speaker, a mobile device, a tablet computer, and other suitable devices that include a microphone for receiving audio instructions. The client device 115 can also have a speaker for playback of audio output transmitted from the voice application service). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of receiving, at the client system from the one or more remote servers, instructions for providing the output from Xuan into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve methods for processing voice commands.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu Puyang and Laddha as applied to claim 1 above, and further in view of Li et al (US 20190340510).
Regarding claim 14, the combination of Xu Puyang and Laddha disclose the method of claim 1, but fail to teach wherein the CNN model comprises a plurality of layers, wherein the plurality of layers are generated based on one or more pruning algorithms, wherein the one or more pruning algorithms are determined based on hardware components of the client system. 
	Li teaches wherein the CNN model comprises a plurality of layers (Fig. 3; ¶23 e.g. layers), wherein the plurality of layers are generated based on one or more pruning algorithms, wherein the one or more pruning algorithms are determined based on hardware components of the client system (¶29 the model sparsification engine 122 applies group lasso regularization to prune weights of the dense CNN model by groups; See Fig. 1 model sparsification engine is part of computer system 100 having multiple hardware components). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the CNN model comprises a plurality of layers, wherein the plurality of layers are generated based on one or more pruning algorithms, wherein the one or more pruning algorithms are determined based on hardware components of the client system from Li into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve methods for modifying a neural network model.

Regarding claim 15, the combination of Xu Puyang and Laddha disclose the method of claim 1, but fail to teach wherein the CNN model comprises a plurality of parameters, wherein the plurality of parameters are determined based on one or more sparsification algorithms. 
	Li teaches wherein the CNN model comprises a plurality of parameters, wherein the plurality of parameters are determined based on one or more sparsification algorithms (¶29 the model sparsification engine 122 applies group lasso regularization to prune weights of the dense CNN model by groups). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the CNN model comprises a plurality of parameters, wherein the plurality of parameters are determined based on one or more sparsification algorithms from Li into the method as disclosed by the combination of Xu Puyang and Laddha. The motivation for doing this is to improve methods for modifying a neural network model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669